 USDC IN/ND case 2:19-cv-00163-TLS-JPK document 1 filed 05/03/19 page 1 of 3


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

Kinsey Robinson, Chairman, Board of Trustees,
on behalf of NATIONAL ROOFING INDUSTRY )
PENSION FUND,                                 )
                                              )
              Plaintiff,                      )
                                              )
      vs.                                     ) CASE NO. 2:19-cv-163
                                              )
                                              )
CENTURY ROOFING & SHEET METAL LLC, )
                                              )
              Defendant.                      )



                                         COMPLAINT

       Plaintiff Kinsey Robinson, Chairman, Board of Trustees, on behalf of NATIONAL

ROOFING INDUSTRY PENSION FUND, by its attorneys, PAUL T. BERKOWITZ &

ASSOCIATES, LTD., complains of Defendant CENTURY ROOFING & SHEET METAL

LLC. stating as follows:


                                           COUNT I

       1.      This action arises under, and jurisdiction resides with this Court pursuant to, the

Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §1001, et seq.,

(“ERISA”) and more particularly under Sections 502 and 515 of ERISA, 29 U.S.C. §1132 and

§1145, and is brought by Plaintiff Kinsey Robinson, Chairman, Board of Trustees, on behalf of

NATIONAL ROOFING INDUSTRY PENSION FUND (“Pension Fund”) in order to judicially

enforce the obligations owed, and breached, by Defendant CENTURY ROOFING & SHEET

METAL LLC (“Century”) to the Plaintiff Pension Fund.         More specifically, Plaintiff Pension
 USDC IN/ND case 2:19-cv-00163-TLS-JPK document 1 filed 05/03/19 page 2 of 3


Fund seeks an order compelling Defendant Century to pay the delinquent contributions now known

to be due for the period of January 1, 2015 through May 3, 2019 to the Pension Fund. Plaintiff also

seeks an order directing Century to pay the interest and liquidated damages on the delinquent

contributions, plus attorneys’ fees and costs incurred by Plaintiff as a result of being forced to bring

this action.

            2.   Plaintiff Pension Fund is an employee benefit fund within the meaning of and

subject to ERISA. The Pension Fund provides benefits for employees working within this judicial

district.

            3.   At all material times herein, Defendant Century employed employees working

within this judicial district.

            4.   At all material times herein, Defendant Century was signatory to a collective

bargaining agreement with United Union of Roofers, Waterproofers & Allied Workers, Local

Union 26 of Merrillville, Indiana ("Union"), and, as such, is bound by the Plaintiff Pension Fund's

Agreement and Declaration of Trust ("Trust Agreement").

            5.   Defendant Century breached said collective bargaining agreement and Plaintiff’s

Trust Agreement by failing to pay all of the delinquent contributions owed for the period of January

1, 2015 through May 3, 2019 to the Pension Fund.

            6.   Despite Plaintiff Pension Fund’s requests, Defendant Century has failed to pay the

contractually and statutorily required monies.

            7.   Plaintiff Pension Fund has satisfied all statutory prerequisites as set forth in 29

U.S.C. §1132 (h).




                                                   2
 USDC IN/ND case 2:19-cv-00163-TLS-JPK document 1 filed 05/03/19 page 3 of 3


       WHEREFORE, Plaintiff Pension Fund prays this Court order that:


       1.       Defendant Century pay the delinquent contributions for the period of January 1,

2015 through May 3, 2019 and pay interest and liquidated damages owed for that period to Plaintiff

Pension Fund;

       2.       Defendant Century pay statutory post-judgment interest on all principal

contributions found due by this Order;

       3.       Defendant Century pay Plaintiff Pension Fund’s attorneys’ fees and costs incurred

herein; and,

       4.       Such other and further relief that this Court may find just and proper be entered

against Defendant Century.




                                         Respectfully submitted,

                                         PAUL T. BERKOWITZ & ASSOCIATES, LTD.


                                         By          /s/ Thomas E. Moss
                                                  PLAINTIFF’S ATTORNEYS



PAUL T. BERKOWITZ
& ASSOCIATES, LTD.
Suite 600
123 West Madison Street
Chicago, Illinois 60602
(312) 419-0001
(312) 419-0002 FAX
Attorney No. 10925-49
paul@ptblaw.com
Attorney No. 10205-45
tom@ptblaw.com



                                                   3
